Case 1:20-cv-20294-BB Document 47 Entered on FLSD Docket 07/20/2020 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                              Case No. 1:20-cv-20294-BLOOM/Reid

 JESSIE JACKSON,

        Plaintiff,

 v.

 MARK S. INCH, et al.,

       Defendants.
 _________________________/

                                              ORDER

        THIS CAUSE is before the Court upon pro se Plaintiff’s Motion to Appoint Counsel, ECF

 No. [46] (“Motion”). The Motion request that the Court appoint Plaintiff an attorney due to the

 “complexity and nature of this case and the Plaintiff’s lack of legal knowledge, skills and

 expertise.” Id. at 1. The Court has reviewed the Motion, the record in this case, the applicable law,

 and is otherwise fully advised.

        A plaintiff has no constitutional right to counsel in a civil case, and the decision

 to appoint counsel is in the court’s discretion. Suggs v. United States, 199 F. App’x 804, 807 (11th

 Cir. 2006). Counsel should only be appointed in “exceptional circumstances.” Id. (citing Dean v.

 Barber, 951 F.2d 1210, 1216 (11th Cir. 1992)). Exceptional circumstances exist when there are

 “facts and legal issues which are so novel or complex as to require the assistance of a trained

 practitioner.” Kilgo v. Ricks, 983 F.2d 189, 193 (11th Cir. 1993) (quoting Poole v. Lambert, 819

 F.2d 1025,1028 (11th Cir. 1987)) (quotations and alteration omitted). “‘The key is whether

 the pro se litigant needs help in presenting the essential merits of his or her position to the

 court.’” Suggs, 199 F. App’x at 807 (quoting Kilgo, 983 F.2d at 193). After reviewing the
Case 1:20-cv-20294-BB Document 47 Entered on FLSD Docket 07/20/2020 Page 2 of 2
                                                          Case No. 1:20-cv-20294-BLOOM/Reid


 Complaint, the Court does not find this case presents such exceptional circumstances

 that counsel should be appointed. Nevertheless, Plaintiff may request a referral to the Volunteer

 Attorney Program, where a volunteer attorney may accept the representation on a pro bono basis

 if so desired.

         Accordingly, it is ORDERED AND ADJUDGED that the Motion, ECF No. [46], is

 DENIED.

         DONE AND ORDERED in Chambers at Miami, Florida, on July 20, 2020.




                                                        _________________________________
                                                        BETH BLOOM
                                                        UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record

 Jessie Jackson
 L94249
 Suwanne Correctional Institution-Annex
 Inmate Mail/Parcels
 5964 US Highway 90
 Live Oak, FL 32060




                                                2
